 In the Matter of WELLS LAMOS7T CORPORATION, ELSBERRY MISSOURI 1PLANTandINTERNATIONAL GLOVE WORKERS UNION OF AMERICA,LOCAL UNION No. 117, AFLCase No. R-5013.-Decided March 25, 1943Jurisdiction:glove manufacturing industry.Investigation and Certification of Representatives:existence of question: com-'pany questioned petitioner's majority representation status ; election necessary.UnitAppropriate for Collective Bargaining:all employees, with specified exclu-sions ;maintenance employees included although one of the organizationsdesired their exclusion because of oral agreement made with an organizationnot involved in the proceeding not to include them,when but for the agreementthey would be eligible for membership in the former union,and there was noshowing that the latter union presently represented these employees or thatthey desired to be so represented.Mr. Richard Smith,of Elsberry, Mo., for the Company.Mr. Alton' White,of Kewanee, Ill., for the AFL.Mrs.-Marie Kiely,of St.-Louis, Mo., for the CIO..Mr. David V. Easton,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Glove Workers Union ofAmerica, Local Union No. 117, AFL, herein called the AFL, allegingthat a question affecting commerce had arisen concerning the repre-tientation of employees of Wells Lamont Corporation, Elsberry, Mis-souri, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Jack G:Evans, Trial Examiner.Said hearing was held at St. Louis, Mis-souri, on March 12,1943.The Company, the AFL, and AmalgamatedClothing Workers of America, CIO, herein called the CIO, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the Board makes the following:48 N. L. R. B., No. 67.535 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE,BUSINESSOF THE. COMPANYWells Lamont Corporation, a Minnesota corporation, with itsgeneral offices in Chicago, Illinois, is engaged in. the manufacture ofgloves.For this purpose it operates a plant at Elsberry, Missouri.and other plants located outside the State of Missouri.We are con-cerned herein with the Company's operations in Elsberry, Missouri.During the calendar year 1942, the Company purchased for theabove-mentioned plant materials valued in excess of $200,000, ofwhich, more than 50 percent was received from points outside theState of Missouri.During the same year the plant produced finishedmaterials valued in excess of $200,000, more than 50 percent of whichwas transported to points outside the State of Missouri.The Coni-.pany admits that it is engaged in commerce within,,tl-le meaning, ofthe National. Labor, Relations Act.II.THE ORGANIZATIONS "INVOLVED,International GloveWorkers Union of America,, Local Union No.117, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Coinpany.Amalgamated Clothing-Workers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 30, 1943, the AFL notified the Company's generalmanager at the Elsberry plant, that it represented the majority of itsemployees therein.On February 5, 1943, the Company replied byletter, questioning the'majority representation status ofitheeAFL.^A statement of the Regional Director introduced in evidence atthe hearing, indicates that the AFL and the CIO each represents asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Compan^ within the meaningof Section 9 (c) and Section 2 (6)' and (7) of the Act.i The Regional Director reported that the AFL- submitted 134 application cards ofwhich 132 bore apparently genuine original signatures , 117 boie names of persons appear-ing onthe Company's pay rollof February 6. 1943This par roll contained246 personsin, the appropiiateunit.He further reported that the CIO submitted 96 application cards,-all beaiing apparently genuine signaturesEighty-three of the cards bore names appear-ing upon the above-mentioned pay rollTwenty-fourpersons , signed cards for-both theAFL and the CIO. WELLS LAMONT CORPORATON, ,ELSBERRI MISSOURIPLANT537IV. THE APPROPRIATE tTNITBoth the CIO and the AFL agree that all employees 2 ,of the'Company at the Elsberry, Missouri, plant, excluding supervisory andoffice employees constitute an appropriate unit.However, the AFLseeks to include two maintenance men whereas the CIO would excludethem.The Company takes no position with regard to this issue.The CIO would exclude the two maintenance employees because ofThe fact that it had an oral agreement with the Hodcarriers Union,.a-labor organization, not here in olved, not to include the maintenanceemployees.The record reveals that in the absence of such an agree-lnent,the two_ iiaintenance employees involved would be eligible formembership-in the CIO.There is no evidence that the HodcarriersUnion ,presently represents these employees or that they desire.,to— bgso represeuted.,We ,ire,of the opinion,that the oral agreement'is notsufficient to warrant excluding the .maintenance employees..,Accord-il'lg1y,we find that all employees of the Company at its - El'sberryplant, including the two maintenance employees, but excluding allsupervisory and office employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (h) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to-the limitations and additions set forth therein. -DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board',by Section 9 (c) of the National Labor Re-lationsAct, andpursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRPCTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wells LamontCorporation,Elsberry, Missouri Plant, Elsberry,Missouri,an electionby secret ballot shall be conducted as early as possible,but not later2Rothlabor organizations ague, that the truck driver, and two night watchmen whospend most of their time on jamtorunl duties are to beincludedwithin the unit, and thatthe factoryclerical employee shall be excluded because he spends approximately 90 per-cent of his time euga:;ed incleucal functions 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourteenthRegion,_ acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by International Glove Workers Union of America, Local No.117, affiliated with the American Federation of Labor or Amalgam-ated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or by neither.